 

Case 1:19-cv-11400-GBD Document 15 Filed 07/14/20 Page 1 of 1

 

 

 

 

 

 

i USDC SDAS SS
UNITED STATES DISTRICT COURT BoC an a i
SOUTHERN DISTRICT OF NEW YORK ] BY RY UME " |
a ec e 3 Psy Nig fh a jy i
y
DS «. mn eB y)
LUIGI GIROTTO, DATE RG eu TF20~ i
Plaintiff, : cel
-against-
ORDER
W13 PIZZA LLC, a New York limited liability
company; SCAFA, LLC, a New York limited : 19 Civ. 11400 (GBD)
liability company, :
Defendants. :
X

GEORGE B. DANIELS, District Judge:
The July 23, 2020 initial conference is adjourned to November 19, 2020 at 9:30 a.m

Dated: July 14, 2020
New York, New York
SO ORDERED.

Prasgy & Donde

GEPR B. DANIELS
ITED STATES DISTRICT JUDGE
